NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0805n.06
                                                                                           FILED
                                           No. 10-5914
                                                                                       Jul 26, 2012
                          UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                    ON APPEAL FROM THE UNITED
                                                      STATES DISTRICT COURT FOR THE
STACY ALLEN,                                          WESTERN DISTRICT OF TENNESSEE

       Defendant-Appellant.

                                               /



BEFORE:        SUHRHEINRICH, MOORE, and CLAY, Circuit Judges.

       PER CURIAM. Defendant Stacy Allen pleaded guilty to, among other charges, one count

of unlawful possession with the intent to distribute 50 grams or more of crack cocaine, and one count

of unlawful possession with the intent to distribute 5 grams or more of crack cocaine, in violation

of 21 U.S.C. § 841(a)(1). Defendant was originally sentenced to 262 months imprisonment and five

years supervised release on the crack cocaine charges. This Court remanded the case for re-

sentencing after we found that the district court erroneously applied USSG § 4B1.1, the career

offender provision of the sentencing guidelines. See United States v. Allen, 370 F. App’x 582 (6th

Cir. 2010).

       Upon remand, the district court imposed a 210 month sentence on the crack cocaine charges,

to run concurrently with the 120 month sentence Defendant received on his conviction for being a

felon in possession of ammunition, in violation of 18 U.S.C. § 922(g).
                                              No. 10-5914

        Defendant now argues that his crack cocaine convictions should be re-sentenced pursuant

to the Fair Sentencing Act of 2010, Pub. L. No. 111-120, 124 Stat. 2372 (2010) (FSA). The FSA

increased the amount of crack cocaine necessary to trigger certain mandatory minimum sentences,

thereby reducing the disparity between the punishment imposed on offenses involving crack versus

powder cocaine. The government contends that the “general savings statute,” codified at 1 U.S.C.

§ 109, prevents the FSA’s benefits from being retroactively applied to Defendant.

        This Court previously held that the FSA should not be applied retroactively because the

general savings statute applies. United States v. Carradine, 621 F.3d 575, 580 (6th Cir. 2010).

However, in Dorsey v. United States, 132 S. Ct. 2321, 2326 (2012), the Supreme Court recently

clarified that the FSA applies retroactively to all offenders sentenced after the statute’s effective date,

regardless of whether their crimes were committed prior to the FSA’s enactment. Unfortunately for

Defendant, Dorsey’s holding does not apply here. Defendant was re-sentenced on July 22, 2010,

several weeks prior to the FSA’s enactment date on August 3, 2010. Accordingly,

Carradine continues to control under these circumstances. See United States v. Finley, No. 10-3672,

2012 WL 2505630, at *5 (6th Cir. June 29, 2012). The district court properly sentenced Defendant

in accordance with the law that was in effect at the time of his re-sentencing. Id.

        For the foregoing reasons, we AFFIRM Defendant’s sentence.




                                                    2